OPINION
WOODLEY, Presiding Judge.
The appeal is from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Illinois.
At the hearing the State offered the executive warrant of the Governor of Texas, regular upon its face, authorizing the arrest and return of appellant to the State of Illinois upon demand of the Governor of that State to answer a charge of burglary pending against him.
Under many decisions of this court, a prima facie case authorizing the remand of the relator to custody for extradition was made out by the introduction in evidence, at the habeas corpus hearing, of the executive warrant of the Governor of Texas, regular on its face. Ex parte Hoover, 164 Tex.Cr.R. 251, 298 S.W.2d 579, and the cases there cited.
*728There is no evidence in this record which would in any manner show that appellant’s arrest for extradition under the executive warrant was not in compliance with Art. 51.13 Vernon’s Ann.C.C.P.
The judgment remanding appellant for extradition is affirmed.